Opinión disidente del
Juez Presidente Señor Todd, Jr.
Disiento. Bajo la autoridad del caso de Bryant v. Commissioner of Internal Revenue, 76 F. 2d 103, y otros citados en él, considero que el Tribunal de Contribuciones de Puerto Rico erró al no dar, de acuerdo con la prueba, el valor que estimara razonable a los arrendamientos poseídos por Bruno & González a la fecha en que se hizo la transacción con la United Theatres, Inc. No puedo convenir con el razona-*35miento de que el Tribunal de Contribuciones, no obstante la prueba pericial no controvertida, pudo concluir que el valor de los arrendamientos era cero.
Debería revocarse la resolución recurrida y devolverse el caso para ulteriores procedimientos.